Smith, J.
Petitioners, two local chapters of the Fraternal Order of Eagles, Tenino and Whidbey Island Aeries, and several female members of the Tenino Aerie ask this court to review a decision of the Court of Appeals, Division Two, which reversed a ruling of the Thurston County Superior Court that the male-only membership policy of the Grand Aerie of the Fraternal Order of Eagles barring admission of new female applicants violated the Washington Law Against Discrimination, chapter 49.60 RCW. We reverse.

QUESTION PRESENTED

The principal question presented in this case is whether the Washington Law Against Discrimination requires a “fraternal organization” to be “distinctly private” in order to qualify for exemption under the law.

*229
STATEMENT OF FACTS

The Fraternal Order of Eagles (Eagles) was organized in this state in 1898.1 It describes itself as a nonprofit fraternal organization with 1.6 million members worldwide.1
2 Its stated purpose, according to its articles of incorporation, is to “[ujnite fraternally for mutual benefit, protection, improvement, social enjoyment and association, all persons of good moral character who believe in a Supreme Being to inculcate the principles of liberty, truth, justice and equality... [, and t]o promote and raise funds for duly authorized Fraternal Order of Eagles charities and contribute to worthwhile charitable causes.”3 The Grand Secretary of Eagles, in a declaration, stated the organization advances only social and charitable activities and that it prohibits promotion of business or economic interests by its members.4
In its early history, the Eagles chartered Aeries or chapters in other states with male-only membership. It has continued growth over the years by adding chapters and members worldwide.5 The Grand Aerie serves as the overarching governing body, creating and enforcing the organization’s rules and policies. Each local Aerie must adopt the Eagles’ Constitution and policies established by the Grand Aerie.6 Each state has a State Aerie that holds meetings for discussion of policy issues prior to their annual state conventions.7
The Eagles traditionally restricted membership to males *230over 21 years of age who believe in a Supreme Being, have never been a member of the Communist party or advocated the overthrow of the government, and are of good moral character.8 An applicant for membership must be sponsored by two members, be interviewed by a committee which recommends the applicant’s approval or rejection, and be approved by a majority vote.9 Within these broad confines, local Aeries are free to establish their own procedures for selecting new members.10 Regular male-only meetings and gatherings are held at designated times and in accordance with the by-laws for purposes of new member initiations and the conduct of social activities. 11 At these meetings, ceremonies and prayers are performed in strict accordance with secret rituals.12 According to an Aerie officer, the secret rituals include “mainly references to manly virtue and brotherhood as well as prayers and references to God, [which] are significant and meaningful to members of the Order.”13 Ritual competitions, he claims, are an integral part of state, regional, and national Eagle gatherings, and the presence of women would inhibit these ritual practices which are the essence of membership in the Fraternal Order of Eagles.14
Members in Washington State, approximating 66,000, belong to 106 local Aeries.15 Each local Aerie has a corresponding Auxiliary, patterned after the Eagles’ exclusively male orders, that admits only women.16 Members of both the Eagles and the Auxiliary are permitted to use local Aerie facilities, when available, and bring nonmember *231guests of either gender to the local chapter’s club or social room.17 On occasion, local Aeries rent their facilities to the public for special events.18 In Washington, some local chapters serve lunch to members and nonmembers willing to pay, and hold public dances.19 Both male and female nonmembers attend national conventions in which nonmember guest speakers participate. Local Aeries also host weekly and monthly dinners, holiday celebrations, evening activities, and civic events—some of which are open to members, their families, guests, and, on occasion, to the public.20
On November 27, 1995, the judicial branch of the Eagles, the Grand Tribunal, issued its formal Opinion 750 stating that the organization’s male-only membership policy was inconsistent with prevailing civil law on gender discrimination.21 Following issuance of the opinion, Respondents and other local Aeries, including Olympia, Gig Harbor, and Spokane Valley, began admitting women as members with equal membership rights and privileges.22 At the Grand Aerie convention in July 1998, an attempt was made by motion to amend its articles of incorporation and Constitution to conform to the opinion of the Grand Tribunal by substituting “person” for “male” in the membership provi*232sions. The proposed amendment was defeated.23 The Grand Aerie subsequently withdrew Opinion 750 and issued a letter to all local chapters stating that “[a]s of July 30,1998 it is a violation of the statutes to propose a female applicant into the Aerie. . . .”24 However, the letter stated that women granted Aerie membership between 1995 and 1998 retained full membership status.25
On July 20, 1999, by amended complaint, local Aeries, Tenino Number 564 and Whidbey Island Number 3418, and nine female members of the Tenino chapter sued the Grand Aerie in the Thurston County Superior Court, claiming that the male-only admission policy violated the Washington Law Against Discrimination (WLAD) and Washington’s Equal Rights Amendment; and stating that reversing the policy would not impinge on the Eagles’ right of free association.26 Upon completion of pretrial discovery, Petitioners moved for summary judgment on the grounds that the WLAD prohibited the Eagles’ gender discrimination practice in “public accommodations.”27 In response, the Grand Aerie filed a cross-motion for summary judgment, asserting that RCW 49.60.040(10) provided an absolute exemption from application of the statue for fraternal organizations such as the Eagles.28 Respondent Eagles asserted it was covered under the language of RCW 49-.60.040(10) exempting “any institute, bona fide club, or place of accommodation, which is by its nature distinctly private, including fraternal organizations.”29
The trial court, the Honorable Richard A. Strophy, interpreted RCW 49.60.040(10) as indeed exempting “fraternal organizations” from the WLAD, but only if the organiza*233tions could prove they were “distinctly private” in nature.30 Considering the size of the Eagles’ operations and membership recruitment programs, the trial court determined the organization was “public” in nature, falling outside the exemption.31
In his extensive oral ruling on January 28, 2000, Judge Strophy included the following statement:
I conclude .. . that “fraternity” has as much to do with a shared common purpose than it does with a men’s club, if you will. And so looking not only to acts and practices, but to the defendants’ own literature, and listening to the arguments of counsel, I find and conclude that there are no material facts about which there’s a genuine dispute regarding the FOE [Fraternal Order of Eaglesfs aggressive and wide range of membership enhancement programs and goals, such that I conclude that the selectivity of membership is minimal in the Eagles.
The next factor for review by the Court in determining whether or not an organization is distinctly private is its size. Local Aeries in Washington average over 600 members. The state aeries have over 66,000. Nationally or internationally, there’s approaching a million to over a million. But, certainly, the Court finds that the membership size and the membership enhancement programs are markedly different from those clubs or groups under scrutiny in the case law cited to the Court, such that in terms of considering and applying that factor, that one consideration, the size of Eagles and the local Aeries would militate against a finding that Fraternal Order of Eagles is distinctly private.
The next consideration is whether or not the community and the protected class—women—can participate in activities of the organization. It is, in my assessment of the record before me, beyond cavil or genuine dispute that the Eagles are an active outreach organization in the community that involves community members to participate in projects to aid other community members who are nonmembers and involves nonmembers in the activities of the organization from time to time *234such that I could not, given consideration to that factor, conclude that the Fraternal Order of Eagles is distinctly private.
Another factor is how admission of women would affect the male members’ rights of association. The Grand Aerie and State Aerie argue, “Well, this is a brotherhood and we have rituals, and it would significantly and adversely affect the ability of the brotherhood to maintain this close familial relationship and observe its rituals if women were admitted.” Counsel has done a very good job, in my view, on this point of arguing vigorously for his clients, the Defendants Grand and State Aeries. And with all due respect to counsel in that regard, even the most skillful of us as attorneys have never been really able to make a silk purse out of a sow’s ear, and on this issue, what is fatal to the Grand Aerie’s position is that women have been allowed to remain. What does that say to the Aerie’s intense argument that we can’t be the club we want to be if we have women? If that was true and if that was a laudable and valid position, then the Grand Tribunal should not only have withdrawn its Opinion 750, but decreed that, henceforth, all current female members must be expelled and excluded to preserve this precious fraternal relationship that we must foster in order to be the organization our literature says we seek to be.
Because it is the essence of the Washington Law Against Discrimination to prohibit discrimination against persons which would deny them full enjoyment of any places of public accommodation because of gender, it does matter whether the challenged organization, even a fraternal organization, is distinctly private or not, and that consideration is more significant tha[n] whether it’s composed only of men or only of women. I conclude, therefore, that, in that context, the terms “fraternal organization” and “distinctly private” are sufficiently ambiguous to warrant this court to construe the exception—in light of the liberal purpose of the statute—strictly and in a way that reinforces accomplishment of that purpose.
And this conclusion is arrived at in light of the requirement that the Fraternal Order of Eagles Grand and State Aeries have the burden of convincing this Court that the Fraternal Order of Eagles comes within the exception. The burden is not on the plaintiffs to establish that the Grand and State Aeries *235are not within the exception or exemption. And if there even be that burden, the plaintiffs have sustained it.
In coming to the decision I have come to, to grant the plaintiffs’ motion for summary judgment that the conduct of the Grand and State Aerie is in violation of the Washington Law Against Discrimination by restricting membership in the aeries to only males, I have not done so lightly. I have done so with the recognition that persons do have the right to associate and restrict their associations in a way that could be based upon gender or other considerations such as a specific religious denomination, but that is only when they are strictly or distinctly private in activity and nature. There is nothing about the Fraternal Order of Eagles, almost a million strong across this country, that tells me that its goals, its purpose or its conduct is distinctly private. It is the opposite. And I congratulate the Eagles because of that. I think that’s what makes it vital and valid and wonderful.
On March 24, 2000, the trial court granted Petitioners’ summary judgment motion, concluding that the Eagles may not discriminate on the basis of gender and must admit women into membership. The court granted summary judgment to Respondent Eagles on Petitioners’ claim of violation of the Equal Rights Amendment to the Washington Constitution and the Consumer Protection Act.32
Respondent Eagles filed a timely appeal, arguing that the trial court erred in its interpretation of the statute and in its conclusion that there remained no issue of material fact concerning the organization’s public or private status.33 On August 3, 2001, the Court of Appeals, Division Two, the Honorable C.C. Bridgewater writing, reversed the trial court, concluding that RCW 49.60.040(10) is not ambiguous and, under a literal interpretation of the statute, fraternal organizations such as Respondent Grand Aerie of the Fraternal Order of Eagles are “automatically excluded” because the wording of the statute indicates the legislature exempted them from its application without the necessity of *236examining whether they are “distinctly private.”34
Briefs amicus curiae urging reversal were filed by The Women’s Law Project; Washington Women Lawyers; National Association for the Advancement of Colored People; Washington State National Organization for Women; American Association of University Women of Washington; Washington Chapter of the National Council of Jewish Women; Anti-Defamation League; California Women’s Law Center; Center for Women Policy Studies; Feminist Majority and Feminist Majority Foundation; National Gay and Lesbian Task Force; NOW Legal Defense and Education Fund; Trial Lawyers For Public Justice; Women Employed; Washington State Human Rights Commission; and the Washington Attorney General.
A brief amicus curiae urging affirmance was filed by the Conference of Private Organizations.
This court granted review on April 2, 2002.

DISCUSSION

At issue in this case is the question whether the Court of Appeals erred in its reading of the Washington Law Against Discrimination to automatically exclude fraternal organizations from application of the prohibitions in RCW 49-.60.040(10) and that fraternal organizations are included in the exemption for “any institute, bona fide club, or place of accommodation, which is by its nature distinctly private, including fraternal organizations.”35
During oral argument before this court counsel for Petitioners and Respondents expressed agreement that, under the principles of summary judgment law, there remained no material fact to be determined by the trial court in this case.

*237
Washington Law Against Discrimination

The Washington Law Against Discrimination (WLAD), originally enacted in 1949, is a broad remedial statute, the purpose of which is to prevent and eradicate discrimination on the basis of race, creed, color, national origin, sex or disability in “public accommodations.”36 The Act recognizes that the right to be free from such discrimination is a civil right enforceable in private civil actions by members of the enumerated protected classes.37 Although the rights enumerated include employment, public accommodation, assemblage and amusement, the protected rights are not limited to those.38
The Act created a state agency, later designated in 1971 as the Washington State Human Rights Commission, and granted it jurisdiction and powers to carry out the provisions of the Act and the “policies and practices of the commission in connection therewith.”39 The Commission is authorized to “receive, impartially investigate, and pass upon complaints alleging unfair practices” defined by the Act.40
“Public accommodation” is broadly defined to include:41
[A]ny place, licensed or unlicensed, kept for gain, hire, or reward, or where charges are made for admission, service, occupancy, or use of any property or facilities ... or where food or beverages of any kind are sold for consumption on the premises, or where public amusement, entertainment, sports, or recreation of any kind is offered with or without charge, or . . . where the public gathers, congregates, or assembles for amusement, recreation, or public purposes, or public halls ....
*238An exception to the “public accommodation” definition reads:42
PROVIDED, That nothing contained in this definition shall be construed to include or apply to any institute, bona fide club, or place of accommodation, which is by its nature distinctly private, including fraternal organizations, though where public use is permitted that use shall be covered by this chapter; nor shall anything contained in this definition apply to any educational facility, columbarium, crematory, mausoleum, or cemetery operated or maintained by a bona fide religious or sectarian institution....
The parties disagree on their interpretation of RCW 49.60.040(10). Respondents argue that since the language of the exception is clear and unambiguous, application of statutory construction principles to interpret it violates the well-established rule that “a statute which is clear on its face is not subject to interpretation.”43 They contend that a plain reading indicates the legislature did not intend the phrase “which is by its nature distinctly private” to modify “fraternal organizations,” and instead intended to expressly exclude all fraternal organizations regardless whether private or public.44
Petitioners counter with the argument that the statute is grammatically flawed, thus creating an ambiguity which requires the court to apply rules of statutory construction.45 They claim that instead of creating a separate exception only for groups bearing the designation fraternal organization, the wording and structure of the statute indicate the legislature intended to create two general categories of exceptions: (1) a religious entity exception and (2) a private entity exception.46 Fraternal organizations come within the private entity exception, they assert, because to otherwise *239construe it creates an absurd result by allowing any group designated as a “fraternal organization” to avoid compliance with the WLAD. The WLAD, they maintain, requires that fraternal organizations be distinctly private before the exemption applies, the same requirement as that for an “institute,” a “bona fide club,” or a “place of accommodation.”

Statutory Interpretation

The construction of a statute is a question of law that this court reviews de novo.47 In interpreting a statute, the primary objective of the court is to ascertain and carry out the intent and purpose of the legislature in creating it.48 To determine legislative intent, this court looks first to the language of the statute. If the statute is unambiguous, its meaning is to be derived from the plain language of the statute alone 49
Legislative definitions provided in a statute are controlling, but in the absence of a statutory definition, courts may give a term its plain and ordinary meaning by reference to a standard dictionary.50 This court, however, will avoid literal reading of a statute which would result in unlikely, absurd, or strained consequences.51 “The spirit or purpose of an enactment should prevail over . . . express but inept wording.”52
An unambiguous statute is not subject to judicial construction.53 “A statute is ambiguous if it can reasonably be interpreted in two or more ways, but it is not ambiguous *240simply because different interpretations are conceivable.”54 This court is not “ ‘obliged to discern any ambiguity by imagining a variety of alternative interpretations.’ ”55
The first role of a court is to examine the language of a statute while adhering to the legislature’s intent and purpose in enacting it. Following that precept, the Court of Appeals used rules of punctuation and grammar in analyzing the statute to determine legislative intent. The punctuation, the court noted, sets “fraternal organizations” apart from “institute,” “club,” and “place of accommodation.” It noted that those three terms are connected by commas and the word “or” indicating they are alternatives to each other and meant to be read together as a common idea. The legislature, the court concluded, purposely did not include “fraternal organizations” in the list because such organizations do not share a similar connection.
The Court of Appeals indicated that the words “fraternal organizations” which separate the phrase “which is by its nature distinctly private,” according to rules of grammar, is known as an adjective clause or relative clause.56 Courts construe relative and quahfying words and phrases, both grammatically and legally, to refer to the last antecedent if a contrary intention does not appear in the statute.57 The reason for this rule, the court noted, is to make clear what is being modified. Accordingly, the court concluded that the relative clause modifies the three antecedent nouns “institute,” “club,” and “place,” but not “fraternal organizations” because those two words follow the clause.58
*241The Court of Appeals rejected Petitioners’ argument that the word “including” brings “fraternal organizations” into the same group of words as the three antecedent nouns. Instead, the court noted the word “including” is a synonym for the word “and.” Based on this grammatical analysis, the court concluded the legislature had determined that “fraternal organizations” are “distinctly private.”59
Petitioners provide an alternative rule of grammar in response to the decision of the Court of Appeals.60 They assert that a phrase beginning with the word “which,” preceded by a comma, denotes a nonrestrictive clause.61 They assert that a nonrestrictive clause provides “supplemental, nondefining information” that is “so loosely connected with the essential meaning of the sentence that [it] might be omitted without changing the meaning.”62 A restrictive clause, they argue, begins with the word “that,” and “gives essential information about the preceding nouns.” Use of the word “which,” instead of the word “that,” they claim, indicates the words “including fraternal organizations” were intended as nothing more than an example of the preceding words “institute, bona fide club, or place of accommodation, which is by its nature distinctively private . . . .”63
The two semicolons in the “public accommodation” definition, Petitioners contend, support their claim of two exceptions and undercut Respondents’ assertion that the “fraternal organizations” category stands alone as a third separate, unqualified exemption.64 Petitioners assert that the two semicolons separate the language creating the private entities exception from, the language creating the *242religious entities exception. They argue that setting off the words “fraternal organizations” by commas indicates they are part of the private entities exception.65
The statute is not necessarily ambiguous simply because of two different interpretations. The question, however, is whether those interpretations are sufficiently reasonable to warrant further inquiry. It is not always necessary to strictly adhere to technical grammatical rules in interpreting statutory provisions.66 However, we conclude in this case that RCW 49.60.040(10) is ambiguous.67
Petitioners argue that because the Court of Appeals did not acknowledge ambiguity, it did not interpret the statute in accord with cases requiring courts to construe ambiguous statutes “ ‘in the manner that best fulfills the legislative purpose and intent.’ ”68
Since the WLAD does not define “fraternal organizations” and “clubs,” the words may be given their ordinary meaning by reference to a standard dictionary.69 Both “club” and “fraternity” (from which “fraternal” is derived) are defined as an association of persons organized for a common object or purpose.70 From this we conclude the trial court correctly determined that “club” and “fraternal organizations” are of the same nature.
Application of the ordinary meaning of the words “club” and “fraternity” to RCW 49.60.040(10), however, nevertheless still leaves a strained result. It does not seem logical *243that the legislature would exempt only those groups organized for a common purpose which are distinctly private, and at the same time allow a group similarly organized for a common purpose to avoid proving its private status simply by designating itself a “fraternal organization.” Petitioners point out that with no legislative guidance on the distinction between the words, a conceivable risk would be that any group with malign discriminatory purposes could avoid application of the WLAD under the “fraternal organizations” exemption regardless of the group’s private or public status.71 They argue that any inconsistency in the language of the statute would be resolved by interpreting the term “fraternal organizations” as an entity exempted only if private in nature.72
In ascertaining legislative intent, this court resorts to legislative history, statutory construction, and relevant case law.73

Legislative History

After Washington was admitted to statehood, the legislature in 1889 enacted the State’s first antidiscrimination law, a civil rights act, which granted to all persons “ ‘full and equal enjoyment of the public accommodations . . . applicable alike to all citizens of whatever race, color or nationality.’ ”74 In 1895, an amendment to the act introduced the general designation of “public places.”75 The Act was later codified in 1909 and has since expanded the scope *244of what now constitutes places of "public accommodation.”76 Historically, the civil rights statute, as amended in 1953, RCW 9.91.010, has provided a private cause of action for damages and remedies for persons suffering discrimination because of race.77 Although the civil rights statute in its definition of places of public accommodation similarly exempts “any institute, bona fide club, or place of accommodation, which is by its nature distinctly private,” it does not include “fraternal organizations” as does the WLAD.78 The definitions of public accommodation in the civil rights statute and the WLAD initially appear similar, but they are not in fact identical. This court distinguished the two, noting that a civil action for damages for discrimination was rarely resorted to in this state because of the preference of those suffering discrimination to avail themselves of administrative procedures provided by chapter 49.60 RCW by which persons in minority groups secured their civil rights through decrees announced in proceedings before what is now called the Human Rights Commission.79
In 1949, the legislature enacted the WLAD to prevent and eliminate discrimination based on race, creed, color, or national origin in employment.80 The general civil right prohibiting discrimination covered fewer protected classes and was limited to employment.81 The Act also required liberal construction of its provisions to carry out its pur*245poses and granted the State Board Against Discrimination82 jurisdiction and powers to carry out the purposes of the Act.83 The Act, however, did not provide for private civil actions. The State Board had exclusive jurisdiction over enforcement of the Act.
The legislature in 1957 passed House Bill 25, which rewrote the Act’s definition section to include the language that “nothing herein contained shall be construed to include or apply to any institute, bona fide club, or place of accommodation, which is by its nature distinctly private, including fraternal organizations, though where public use is permitted that use shall be covered by this act.”84 The Senate amended the engrossed House Bill to add “, including fraternal organizations,” following the words “distinctly private.”85
Since its enactment, over the next five decades the scope of the Act has expanded to its current broad remedial form. The Act was amended in 1957 to provide any person the right to pursue any action or remedy for a violation of that person’s civil rights.86 In 1967, this court held that a barber shop was a place of public accommodation and the owner’s refusal to provide service to an African American violated the WLAD.87 Although the right to pursue a cause of action for violation of the general civil right to be free from discrimination and free from unfair practices was established by 1973, the jurisdiction of the Human Rights *246Commission continued to be limited to unfair practices.88 The legislature has broadened the scope of the Act by amending it to cover unfair practices in financial institutions, credit transactions, insurance transactions, and real estate transactions.89

Legislative Purpose

The legislative purpose of the WLAD is codified in RCW 49.60.010 which provides:
This chapter shall be known as the “law against discrimination.” It is an exercise of the police power of the state for the protection of the public welfare, health, and peace of the people of this state, and in fulfillment of the provisions of the Constitution of this state concerning civil rights. The legislature hereby finds and declares that practices of discrimination against any of its inhabitants because of race, creed, color, national origin, families with children, sex, marital status, age, or the presence of any sensory, mental, or physical disability . . . are a matter of state concern, that such discrimination threatens not only the rights and proper privileges of its inhabitants but menaces the institutions and foundation of a free democratic state. A state agency is herein created with powers with respect to elimination and prevention of discrimination in employment, in credit and insurance transactions, in places of public resort, accommodation, or amusement, and in real property transactions because of race, creed, color, national origin, families with children, sex, marital status, age, or the presence of any sensory, mental, or physical disability ....
This court has held that the purpose of the WLAD—to deter and eradicate discrimination in Washington90—is a policy of the highest order.91 The WLAD contains a sweeping policy statement that strongly condemns *247many forms of discrimination, but does not limit its reach to employment discrimination.92 Instead, the WLAD also guarantees the right to be free from discrimination in nonemployment matters.93 The legislature has progressively broadened the scope of the WLAD since its enactment, both with regard to the types of covered facilities and with regard to the protected groups. In 1973, the legislature added discrimination on the basis of sex as one type of conduct prohibited by the WLAD.94
 The WLAD requires liberal construction of its provisions in order to accomplish the purposes of the law and states that nothing contained in the law shall “be construed to deny the right to any person to institute any action or pursue any civil or criminal remedy based upon an alleged violation of his or her civil rights.”95 Additionally, its exceptions should be narrowly construed.96

Other Jurisdictions

Other states have enacted legislation similar to the WLAD.97 Most jurisdictions follow the religious and private exemption dichotomy, and allow their courts to determine whether particular entities fit within either category.
Courts in other jurisdictions consider “fraternal organizations” within the definitional scope of “bona fide clubs” which are exempt under state and federal antidiscrimination laws if determined to be distinctly private in nature.98 *248In jurisdictions where no distinction is made between fraternal organizations and clubs, both are examined under the same standards.99 Those courts apply the same standards in determining whether an association is sufficiently private to warrant exemption under antidiscrimination laws.100 Courts have centered their analyses on whether the group as an entity carries on commercial activities, among other factors.101 Those groups where business conduct is prevalent are considered public in nature and subject to a state’s antidiscrimination laws.102
Respondents contend decisions requiring clubs to admit women when the clubs’ business activities are prevalent are not relevant because the special exemption of fraternal organizations is not inconsistent with our state’s goal of preventing discrimination in access to business and professional, instead of merely social, opportunities. This contention, however, is based upon an incorrect assumption that our legislature has determined fraternal organizations to be private social entities when they are not engaged in any major business activity.
Examining the business character of an organization to determine whether a state’s public accommodation statute applies is but one factor among several the courts consider *249in their analyses.103 Two cases in other jurisdictions, United States Jaycees v. McClure and Rotary Club of Duarte v. Board of Directors of Rotary International, are consistently cited for this contention.104 Both cases involved challenges to an organization’s male-only membership policies under state antidiscrimination laws. Both state laws under review, California’s Unruh Act and Minnesota’s Human Rights Act, contained language prohibiting discrimination in “business establishments and facilities.”
The California Court of Appeal in Board of Directors of Rotary International concluded that Rotary satisfied the definition of a business establishment because of its “businesslike attributes,” which included its large staff, extensive publishing activities, and complex structure which encouraged recruitment of professionals and businessmen to generate commercial benefits among members.105 Although the California Supreme Court denied review, the case was ultimately considered by the United States Supreme Court.106 The Minnesota Supreme Court similarly found the Jaycees were in the business of selling goods (leadership skills) and privileges (business contacts and employment promotions) in exchange for membership dues.107 Both cases were later appealed to the United States Supreme Court. In both Roberts v. United States Jaycees and Board of Directors of Rotary International v. Rotary Club of Duarte,108 the Supreme Court did not review the state law issues, but decided only whether the state laws, as applied, violated the organizations’ first amend*250ment rights to intimate or expressive association.
Within this context, the Supreme Court in Roberts v. United States Jay cees announced a list of factors to serve as a framework for distinguishing “private organizations” from “public accommodations.” The factors include size, purpose, policies, selectivity, congeniality, and other characteristics pertinent to the particular case.109 This analysis has found expression in a line of gender discrimination cases involving challenges to male-only membership policies of organizations.110
Like other states’ public accommodation laws, the WLAD reaches the membership policies of organizations.111 The Minnesota Supreme Court in United States Jaycees v. McClure noted the meaning of “place of public accommodation” has expanded from fixed locations to mobile sites to business facilities of any kind whose goods and privileges are made available to the public.112 But courts have cautioned that this factor alone should not be the sole basis for determining whether an organization is private in nature because business benefit might arise from any association, encounter or meeting.113 In this case the trial court considered the claim that the Eagles’ policy forbids members from promoting business interests or engaging in economic activities while participating in an Eagles activity. In oral argument counsel for Respondents carefully confined this to ritual activity only.
Other jurisdictions, while observing the “public business facility” standard, emphasize the “open invitation” stan*251dard to define a “public accommodation” and to distinguish the essential character of an organization.114 Inquiry entails examining the selectivity of the organization in membership practices and scrutinizing whether the invitation to gather is open to the public. We agree that the factors announced in Roberts provide an appropriate foundation for determining whether the WLAD exemption under RCW 49.60.040(10) applies to the Fraternal Order of Eagles.

Determining the Private or Public Nature of an Organization

Our case law has not identified what constitutes a “distinctly private” club. We have looked to federal cases to determine what makes a club “private” for purposes of enforcing state antidiscrimination laws.115 Courts have found guidance from the United States Supreme Court in Roberts which announced a list of factors to be used as a framework for inquiry.116 That list includes a query into an organization’s (1) size, (2) purpose, (3) policies, (4) selectivity, (5) public services offered, (6) practices (whether women and nonmembers participate in activities and how the admission of women would affect the members’ rights of association), and (7) other characteristics pertinent to a particular case.117 Emphasis should be placed on whether the organization is a business or a commercial enterprise and whether its membership policies are so unselective and unrestricted that the organization can fairly be said to offer its services to the public.
The United States Supreme Court cases of Roberts and Rotary Club of Duarte illustrate application of the factors to cases in which the membership policies of the organizations *252prohibited admission of female applicants.118 The Court in Roberts found that two local chapters of the Jaycees, a nonprofit membership organization, lacked the characteristic of a distinctively private organization. In determining that Jaycees was neither small nor selective, the court considered that the two local chapters had 400 or more members; that apart from age and sex, they did not employ any criteria for judging applicants for membership; that members were routinely recruited and rarely denied membership; that although women were prohibited from voting and holding office, they attended meetings and participated in various organizational functions; and nonmembers of both genders regularly participated in activities, programs and recruitment meetings.119
Similarly, in Rotary Club of Duarte the Supreme Court concluded that Rotary membership practices lacked the selectiveness necessary to claim constitutional protection as an organization based upon a private, intimate relationship.120 In determining that Rotary was public and not private in nature, the Court considered that club policy directed clubs to recruit a steady stream of prospects to offset attrition and to increase membership; that the purpose of Rotary was “ ‘to produce an inclusive, not exclusive, membership,’ ” providing the club with a cross section of the business and professional community; that service projects were undertaken to improve the standards of members’ businesses and professions; and that meetings and functions were generally open to nonmembers.121
In this case, in reaching its conclusion that the exemption under the WLAD was unambiguous and automatically exempted fraternal organizations, the Court of Appeals examined the nature of the Eagles organization.122 After *253considering the purpose, membership requirements, and operation of the Eagles, the court concluded the organization did not come within the ambit of the statutory definition of “public accommodation.”123 We do not agree with that conclusion.
Because this appeal arises from a trial court order granting summary judgment, this court reviews the order of summary judgment de novo, engaging in the same inquiry as the trial court, which is to consider all facts submitted in the record and reasonable inferences in a light most favorable to the nonmoving party.124 Summary judgment is appropriate if there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law.125 For purposes of this appeal, we review the record before the trial court to determine whether it properly considered the interrelation between the “distinctly private” factors and established facts126 to determine if there remains any issue of material fact on the question whether the Eagles is a distinctly private organization.
In considering the purpose and selectivity of the Eagles, the trial court focused its examination on Respondents’ actual practices by reviewing their literature to gain insight into membership programs and goals. The literature indicated that the Eagles supports and undertakes benevolent social causes and projects, and asks for membership participation in these service projects to better serve others and make their communities and countries better. The new member welcoming brochure concludes with the *254Eagles’ slogan, “Every Member Owes at Least One New Member to His Aerie Each Year. A large membership makes it possible for us as a fraternity to give you so much for the small dues you pay.” These results, the trial court concluded, undermine the contention that the Eagles is a selective social club only. Drawing inferences from these facts and arguments of counsel, the trial court concluded the Eagles was not selective in its membership practices and thus was not distinctly private.
The record indicates that the Eagles is a complex structure with distinct departments charged with particular responsibilities. The membership department has created recruitment and incentive programs to increase membership rolls.127 To encourage membership growth, the Eagles recognizes and gives awards to local aeries and members for producing new members.
The record reveals facts suggesting the Eagles’ membership practices are selective. In order to become a member, the candidate must be proposed for membership by two current members in good standing.128 In addition to personal sponsorship, the candidate must meet the following criteria: be a male person at least 21 years of age, be of good moral character, not be connected in any way with the Communist Party nor believe in the overthrow of government, and profess a belief in a Supreme Being.129 Each prospective member is then interviewed and recommended by a local Aerie interviewing committee. Once recommended, a candidate for membership must be approved by a majority vote of members at an aerie meeting.
In a declaration by one of its officers, the Eagles claims it does not advertise or solicit membership at public functions.130 Nevertheless, the trial court relied on a brochure published by Respondents and distributed for recruitment *255of new members to infer that the Eagles is “public” in nature.
 Interpreting RCW 49.60.040(10) to unconditionally exempt groups merely designating themselves as “fraternal organizations” undermines the purpose of the WLAD to prevent and eliminate discrimination in all public settings. The WLAD should be interpreted in a manner consistent with legislative intent. Legislative intent is initially discerned from the purpose section which broadly proscribes discrimination in settings open to the public.131 The legislature mandated not only a liberal interpretation of the WLAD, it also intended a liberal reading of what constitutes a “public accommodation.”132 In an attempt to define “public accommodation” the legislature provided a list of public places in general nonexclusive terms. Reading the proviso in RCW 49.60.040(10) to exclude “fraternal organizations,” without determining their public, private, or religious nature, is inconsistent with the purpose of the WLAD. It is thus consistent with legislative intent to interpret the statute to exclude organizations determined to be distinctly private from the purview of the WLAD.
On the entire record before us, we conclude the conclusions reached by the trial court on the summary judgment motions were not in error.

Attorney Fees

Petitioners ask for reasonable attorney fees incurred in this appeal pursuant to RAP 18.1 and RCW 49.60.030(2). We conclude they are entitled to reasonable attorney fees, the amount to be determined by the Supreme Court Clerk.133

*256
SUMMARY AND CONCLUSIONS

The Washington Law Against Discrimination (WLAD), chapter 49.60 RCW, requires a “fraternal organization” to be “distinctly private” in order to qualify for exemption under RCW 49.60.040(10).
Because this appeal arises from a trial court order granting summary judgment, this court reviews the order of summary judgment de novo, engaging in the same inquiry as the trial court, which is to consider all facts submitted in the record and reasonable inferences in a light most favorable to the nonmoving party. Summary judgment is appropriate if there remains no genuine issue of material fact and the moving party is entitled to judgment as a matter of law. Petitioners and Respondents agree there remains no genuine issue of material fact following the orders on summary judgment granted by the trial court.
Interpreting RCW 49.60.040(10) to unconditionally exempt groups merely identifying themselves as “fraternal organizations” undermines the purpose of the WLAD to prevent and eliminate discrimination in all public settings. It is consistent with legislative intent to interpret the statute to exclude distinctly private organizations from the purview of the WLAD.
Neither this court nor the legislature has defined what constitutes a “distinctly private” club. However, the United States Supreme Court in Roberts v. United States Jaycees has announced a list of factors which courts may use in determining the status of an organization: (1) size, (2) purpose, (3) policies, (4) selectivity, (5) public services offered, (6) practices, and (7) other characteristics pertinent to a particular case. These factors were relevant considerations in this case.
We conclude from the record in this case that the trial court properly granted summary judgment after concluding there remained no issue of material fact on the question whether the Fraternal Order of Eagles is a distinctly private organization and that Respondent Eagles is not *257entitled to exemption under the WLAD, RCW 49.60.040(10). The trial court was thus correct in concluding that Respondent Eagles may not discriminate on the basis of gender and must admit women into membership. We reverse the Court of Appeals, Division Two.
Johnson, Ireland, Bridge, and Owens, JJ., and Webster, J. Pro Tern., concur.

 Clerk’s Papers at 866. The Fraternal Order of Eagles was founded on February 6, 1898, in Seattle, originally as the Order of Good Things, later changing to its current name.


 Id. at 786.


 Id. at 644.


 Id. at 596.


 Id. at 597, 866.


 Id. at 636.


 Id. at 748.


 Id. at 669.


 Id. at 597.


 Id. at 638.


 Id. at 935-36.


 Id. at 598.


 Id.



 Id.



 Id. at 747.


 Id. at 866.


 Id. at 598, 647.


 Id. at 598.


 Id. at 153-54.


 Id. at 152.


 Id. at 819. Opinion Number 750 reads in pertinent part:
Our review of relevant civil cases, involving not only the Fraternal Order of Eagles, but other private organizations confirms that the Courts have consistently upheld legislation designed to prevent discriminatory membership policies in private clubs when such policies are based solely on gender. Given these interpretations, our fraternal laws must then yield to prevailing civil law.
It is the opinion of the Grand Tribunal that the use of the word ‘male’ appearing at Section 70.2 of the Statutes is not consistent with prevailing civil law. This prevailing civil law takes precedent over our laws on this subject. The Grand Aerie will impose no restrictions upon membership in the Local Aerie, on the basis of gender. To the extent that prior Opinions 698, 698-A and 700 are inconsistent herewdth, they are expressly overruled.


 Id. at 639.


 Id. at 821-22.


 Id. at 825.


 Id. at 823.


 Id. at 569-79, 1016-23.


 Id. at 569-79, 1016.


 Id. at 580-94.


 RCW 49.60.040(10).


 Pet. for Review at App. C.



 Id.



 Id. at 71-74.


 Br. of Appellants at 2.


 Fraternal Order of Eagles, Tenino Aerie No. 564 v. Grand Aerie, Fraternal Order of Eagles, 108 Wn. App. 208, 215, 27 P.3d 1254 (2001).


 Id.; RCW 49.60.040(10).


 Marquis v. City of Spokane, 130 Wn.2d 97, 108, 922 P.2d 43 (1996); RCW 49.60.010.


 RCW 49.60.030.


 See RCW 49.60.030(1).


 RCW 49.60.120(3); see Phillips v. City of Seattle, 111 Wn.2d 903, 908, 766 P.2d 1099 (1989); RCW 49.60.050, ,051-.120(3).


 RCW 49.60.120(4).


 RCW 49.60.040(10).


 Id. (emphasis added).


 Br. of Appellants at 12-14 (quoting Marquis, 130 Wn.2d at 108).


 Id. at 12-16.


 Br. of Resp’ts at 17-24.


 Id. at 18-20.


 State v. Keller, 143 Wn.2d 267, 276, 19 P.3d 1030 (2001); Rettkowski v. Dep’t of Ecology, 128 Wn.2d 508, 514-15, 910 P.2d 462 (1996).


 State v. Sullivan, 143 Wn.2d 162, 174-75, 19 P.3d 1012 (2001); State v. Chester, 133 Wn.2d 15, 21, 940 P.2d 1374 (1997).


 Keller, 143 Wn.2d at 276.


 Sullivan, 143 Wn.2d at 174-75.


 State v. McDougal, 120 Wn.2d 334, 350, 841 P.2d 1232 (1992).


 State v. Day, 96 Wn.2d 646, 648, 638 P.2d 546 (1981).


 Keller, 143 Wn.2d at 276.


 Id.


 Id. at 277 (quoting W. Telepage, Inc. v. Tacoma Dep’t of Fin., 140 Wn.2d 599, 608, 988 P.2d 884 (2000)).


 Fraternal Order of Eagles, Tenino Aerie No. 564, 108 Wn. App. at 214-16 (citing Caughey v. Employment Sec. Dep’t, 81 Wn.2d 597, 602, 503 P.2d 460 (1972)).


 In re Habeas Corpus of Andy, 49 Wn.2d 449, 302 P.2d 963 (1956); see, e.g., Caughey, 81 Wn.2d at 602 (“[W]here no contrary intention appears in a statute, relative and qualifying words and phrases refer to the last antecedent.”).


 Fraternal Order of Eagles, Tenino Aerie No. 564, 108 Wn. App. at 216.


 Id. at 215.


 Resp’ts’ Mot. for Recons, at 7.


 Id. at 7 (citing Brian A. Garner, A Dictionary of Modern American Usage 648 (1998)).


 Id. at 8.


 Id. at 7.


 Br. of Resp’ts at 21-22.



 id.



 Duke v. Johnson, 123 Wash. 43, 49, 211 P. 710 (1923).


 Keller, 143 Wn.2d at 276.


 State ex rel. Royal v. Bd. of Yakima County Comm’rs, 123 Wn.2d 451, 459, 869 P.2d 56 (1994) (quoting In re Marriage of Kovacs, 121 Wn.2d 795, 804, 854 P.2d 629 (1993)).


 Cockle v. Dep’t of Labor & Indus., 142 Wn.2d 801, 808, 16 P.3d 583 (2001).


 Webster’s Third New International Dictionary 430, 903 (3d ed. 1993) defines “club” as “an association of persons for social and recreational purposes or for the promotion of some common object.. . .” “Fraternal” is defined as “of, relating to, or being a fraternity .. ..” “Fraternity is defined as “a group of people associated or formally organized for a common purpose, interest, or pleasure: as .. . [a] fraternal order ....”


 Resp’ts’ Mot. for Recons, at 22-23.


 Platt Elec. Supply, Inc. v. City of Seattle, 16 Wn. App. 265, 277, 555 P.2d 421 (1976), review denied, 89 Wn.2d 1004 (1977).


 Cockle, 142 Wn.2d at 808.


 Powell v. Utz, 87 F. Supp. 811, 815 (E.D. Wash. 1949) (quoting Laws op 1889-90, ch. 16).


 Id.


 Id,.', see also Browning v. Slenderella Sys. of Seattle, 54 Wn.2d 440, 445-46, 341 P.2d 859 (1959) (holding a beauty salon’s discrimination of an African American because of her race violated the public accommodation laws; also noting that in reenacting the 1909 public accommodation act, the legislature added an additional subsection expanding the meaning of “public accommodation” to remove judicial limitations placed on the act in this court’s decisions in Goff v. Savage, 122 Wash. 194, 210 P. 374 (1922) (holding that a soda fountain in a drugstore was not a place of public accommodation)); and Finnesey v. Seattle Baseball Club, Inc., 122 Wash. 276, 210 P. 679 (1922) (holding a baseball park was not a place of public accommodation)).


 Browning, 54 Wn.2d at 445-46.


 See RCW 9.91.010(l)(d); RCW 49.60.040(10).


 Browning, 54 Wn.2d at 446.


 Marquis, 130 Wn.2d at 105-06.


 See Laws of 1949, ch. 183, § 12.


 The Washington. State Board Against Discrimination was renamed the Washington State Human Rights Commission in 1971. ROW 49.60.051.


 See Laws of 1949, ch. 183, §§ 1, 4.


 See Washington Law Against Discrimination, Laws of 1957, ch. 37, § 4; H.B. 25,35th Leg., Reg. Sess. (Wash. 1957). On February 7,1957, in the second reading of the H.B. 25, the Judiciary Committee recommended that the Bill pass with the following amendment: “In section 15, page 9, lines 26 and 27 of the original bill... after the word ‘religious’ and before the word ‘sectarian’ strike the word ‘or’ and insert in lieu thereof a comma (,); and after the word ‘institution’ and before the word ‘from’ insert the following: ‘, or fraternal organizations.’ ”


 H.B. 25, 35th Leg., Reg. Sess. (Wash. 1957). See RCW 49.60.040(10).


 See Washington’s Law Against Discrimination, Laws of 1957, ch. 37, § 2.


 In re Johnson, 71 Wn.2d 245, 427 P.2d 968 (1967).


 See Human Rights Comm’n v. Cheney Sch. Dist. No. 30, 97 Wn.2d 118, 126-28, 641 P.2d 163 (1982).


 See RCW 49.60.175, .176, .178, .222.


 Marquis, 130 Wn.2d at 109 (citing Mackay v. Acorn Custom Cabinetry, Inc., 127 Wn.2d 302, 309-10, 898 P.2d 284 (1995); Burnside v. Simpson Paper Co., 123 Wn.2d 93, 99, 864 P.2d 937 (1994)).


 Id. (citing Allison v. Hous. Auth., 118 Wn.2d 79, 86, 821 P.2d 34 (1991)).


 Mackay, 127 Wn.2d at 310.


 Marquis, 130 Wn.2d at 105-06.


 Laws of 1973, ch. 141, § 1.


 ROW 49.60.020.


 Phillips v. City of Seattle, 111 Wn.2d 903, 908, 766 P.2d 1099 (1989).


 See Ob. Rev. Stat. § 659A.403 (2001); Minn. Stat. ch. 363.01 (excluding fraternal corporations if religious in nature); Md. Code Ann. art. 49B § 5 (2001).


 United States v. Trs. of Fraternal Order of Eagles, Milwaukee Aerie No. 137, 472 F. Supp. 1174 (E.D. Wis. 1979) (denying summary judgment motion on the basis that a factual issue existed as to whether the Fraternal Order of Eagles is a private club and therefore exempt from the Civil Rights Act of 1964 which excluded “a private club or other establishment not in fact open to the public.”); *248Lahmann v. Grand Aerie of Fraternal Order of Eagles, 180 Or. App. 420, 43 P.3d 1130 (finding that the Public Accommodation Act applies to the Eagles’ membership po901icy and remanding the case to determine if it is distinctly private in nature), review denied, 334 Or. 631 (2002).


 U.S. Jaycees v. McClure, 305 N.W.2d 764 (Minn. 1981) (concluding the Jaycees organization was a public business); Rogers v. Int’l Ass’n of Lions Clubs, 636 F. Supp. 1476, 1478-79 (E.D. Mich. 1986).


 McClure, 305 N.W.2d at 770 (citing Nesmith v. Young Men’s Christian Ass’n of Raleigh, N.C., 397 F.2d 96 (4th Cir. 1968); Cornelius v. Benevolent Protective Order of Elks, 382 F. Supp. 1182 (D. Conn. 1974); Wright v. Cork Club, 315 F. Supp. 1143 (S.D. Tex. 1970)).


 McClure, 305 N.W.2d at 769-70; Rotary Club of Duarte v. Bd. of Dirs. of Rotary Int'l, 178 Cal. App. 3d 1035, 224 Cal. Rptr. 213 (1986).


 Id.


 Bd. of Dirs. of Rotary Int'l v. Rotary Club of Duarte, 481 U.S. 537, 546, 107 S. Ct. 1940, 95 L. Ed. 2d 474 (1987); Roberts v. U.S. Jaycees, 468 U.S. 609, 620, 104 S. Ct. 3244, 82 L. Ed. 2d 462 (1984); Rogers, 636 F. Supp. at 1479; Trs. of Fraternal Order of Eagles, Milwaukee Aerie No. 137, 472 F. Supp. at 1175-76.


 See U.S. Jaycees v. McClure, 305 N.W.2d 764 (Minn. 1981); Rotary Club of Duarte v. Bd. of Dirs. of Rotary Int’l, 178 Cal. App. 3d 1035, 224 Cal. Rptr. 213 (1986), aff’d, 481 U.S. 537 (1987).


 Bd. of Dirs. Rotary Club Int’l v. Rotary Club of Duarte, 481 U.S. 537, 542-43, 107 S. Ct. 1940, 95 L. Ed. 2d 474 (1987) .


 Id. at 543.


 McClure, 305 N.W.2d at 772.


 Roberts v. U.S. Jaycees, 468 U.S. 609, 104 S. Ct. 3244, 82 L. Ed. 2d 462 (1984); Bd. of Dirs. Rotary Club Int’l, 481 U.S. 537.


 Roberts, 468 U.S. at 620.


 Rotary Club of Duarte, 481 U.S. 537; Roberts, 468 U.S. at 612; Rogers, 636 F. Supp. at 1478; Trs. of Fraternal Order of Eagles, Milwaukee Aerie No. 137, 472 F. Supp. at 1175-76.


 See, e.g., Rotary Club of Duarte, 481 U.S. 537; Roberts, 468 U.S. at 616; Rogers, 636 F. Supp. at 1478-79; Trs. of Fraternal Order of Eagles, Milwaukee Aerie No. 137, 472 F. Supp. at 1175-76; Lahmann, 180 Or. App. at 422.


 McClure, 305 N.W.2d at 767.


 La. Debating & Literary Ass’n v. City of New Orleans, 42 F.3d 1483, 1494-95 (1995).


 Kiwanis Int’l v. Ridgewood Kiwanis Club, 806 F.2d 468, 473-74 (3d Cir. 1986).


 Dezell v. Day Island Yacht Club, 796 F.2d 324, 329 (9th Cir. 1986).


 Roberts, 468 U.S. at 620.


 Id.; Rogers, 636 F. Supp. at 1479 (citing Kiwanis Int’l v. Ridgewood Kiwanis Club, 627 F. Supp. 1381, 1388 (D.N.J. 1986)).


 Rotary Club of Duarte, 481 U.S. 537; Roberts, 468 U.S. at 614.


 Roberts, 468 U.S. at 621.


 Rotary Club of Duarte, 481 U.S. at 546.


 Id. at 546-47 (quoting 2 Rotary Basic Library, Club Service 9-11 (1981)).


 Fraternal Order of Eagles, Tenino Aerie No. 564, 108 Wn. App. at 217.


 Id.. The Court of Appeals did note that the WLAD applied to the organization when it acts like a public accommodation (e.g., holding public dances or renting facilities for events).


 Enter. Leasing, Inc. v. City of Tacoma, 139 Wn.2d 546, 551, 988 P.2d 961 (1999); Wilson v. Steinbach, 98 Wn.2d 434, 437, 656 P.2d 1030 (1982).


 Stokes v. Polley, 145 Wn.2d 341, 346, 37 P.3d 1211 (2001); CR 56.


 cc c^ mateiial fact is one upon which the outcome of the litigation depends in whole or in part.’ ” Samis Land Co. v. City of Soap Lake, 143 Wn.2d 798, 803, 23 P.3d 477 (2001) (quoting Atherton Condo. Apartment-Owners Ass’n Bd. of Dirs. v. Blume Dev. Co., 115 Wn.2d. 506, 516, 799 P.2d 250 (1990)). The “distinctly private” factors serve as material facts because the outcome of the case relies on proving the factors favor one conclusion over the other.


 See Clerk’s Papers at 759, 802-12.


 Id. at 597, 928.


 Id. at 928.


 Id. at 596.


 RCW 49.60.010.


 See RCW 49.60.020, .040(10).


 RAP 18.1(j).